The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Maischberger et al. (US 2016/0370192 A1) teaches systems, apparatuses, and methods are provided for determining a navigation route. A route is requested by a navigation device between a starting location and a destination location. The route request is received by an external processor for analysis. A navigation route is determined by the external processor and its associated map version. The determined navigation route is then encoded with a sequence of path decisions along the route. The encoded navigation route is transmitted to the navigation device.
Tran et al. (US 2017/0318360 A1) teaches an Internet of Thing (IoT) device that includes a body with a processor, a camera and a wireless transceiver coupled to the processor.
Rolf et al. (US 2018/0259356 A1) teaches a method, apparatus, and computer program product are therefore provided for providing a navigation user interface to a plurality of points of interest. Methods may include receiving an indication of a location; receiving an indication of a category of points of interest; identifying a plurality of points of interest associated with the category; generating point of interest specific routes from the location to each of the plurality of points of interest; identifying portions of the point of interest specific routes that are common to more than one point of interest; generating a plurality of consolidated routes, where multiple points of interest are located along at least one of the plurality of consolidated routes; and providing for presentation of the plurality of consolidated routes, where each of the plurality of consolidated routes is distinguished, based at least in part, on the number of points of interest that are located along the respective consolidated route.
The above references, alone or in combination, do not teach all the claim limitations of the present application.

Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
There is no closest prior art of record. 
Regarding independent claim 1, the prior art, taken either independently or in combination, fails to teach or render obvious accessing map information for assigning a cost value to segments of the digital map, wherein a segment that satisfies the bloom filter is assigned a minimal cost value; determining a first decoded route based on the cost value assigned to the segments, the first decoded route being a route from the decoded starting segment to a first POI of the particular number of POIs; and at least one of (a) providing the first decoded route via a user interface of the mobile apparatus or (b) controlling a vehicle such that the vehicle traverses the first decoded route in conjunction with the other claim limitations.  
Regarding independent claim 8, the prior art, taken either independently or in combination, fails to teach or render obvious access map information for assigning a cost value to segments of the digital map, wherein a segment that satisfies the bloom filter is assigned a minimal cost value; determine a first decoded route based on the cost value assigned to the segments, the first decoded route being a route from the decoded starting segment to a first POI of the particular number of POIs; and at least one of (a) provide the first decoded route via a user interface of the mobile apparatus or (b) control a vehicle such that the vehicle traverses the first decoded route in conjunction with the other claim limitations.  
Regarding independent claim 15, the prior art, taken either independently or in combination, fails to teach or render obvious access map information for assigning a cost value to segments of the digital map, wherein a segment that satisfies the bloom filter is assigned a minimal cost value; determine a first decoded route based on the cost value assigned to the segments, the first decoded route being a route from the decoded starting segment to a first POI of the particular number of POIs; and at least one of (a) provide the first decoded route via a user interface of the mobile apparatus or (b) control a vehicle such that the vehicle traverses the first decoded route in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668